       Case 2:20-cv-00372-JAT Document 14 Filed 04/27/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Silvester Ruelas,                                   No. CV-20-00372-PHX-JAT (JZB)
                                                         No. CR-17-00317-001-PHX-JAT
10                  Movant,
                                                         ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15          Pending before the Court is Movant’s Motion to Vacate, Set Aside or Correct
16   Sentence pursuant to 28 U.S.C. § 2255 (Doc. 1) as amended (Doc. 5). The Magistrate

17   Judge issued a Report and Recommendation (R&R) (Doc. 13) recommending that the
18   Motion be denied.

19          Neither party has filed objections to the R&R and the time to object has run.

20   Accordingly, the Court hereby accepts the R&R. See Thomas v. Arn, 474 U.S. 140, 149
21   (1985) (finding that district courts are not required to conduct “any review at all . . . of any
22   issue that is not the subject of an objection” (emphasis added)); United States v. Reyna-

23   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“statute makes it clear that the

24   district judge must review the magistrate judge’s findings and recommendations de novo

25   if objection is made, but not otherwise” (emphasis in original)); see also Schmidt v.

26   Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz. 2003).
27          Thus,
28          IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (Doc.
       Case 2:20-cv-00372-JAT Document 14 Filed 04/27/21 Page 2 of 2



 1   13) is accepted;
 2          IT IS FURTHER ORDERED that Movant’s Motion to Vacate, Set Aside or
 3   Correct Sentence pursuant to 28 U.S.C. § 2255 is denied and dismissed with prejudice; and
 4   the Clerk of the Court shall enter judgment accordingly.
 5          IT IS FINALLY ORDERED that a Certificate of Appealability and leave to
 6   proceed in forma pauperis on appeal are denied because Movant has not made a substantial
 7   showing of the denial of a constitutional right. (See Doc. 13 at 8).
 8          Dated this 26th day of April, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
